DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Note: the Applicant’s argument regarding the interpretation under 112(f) are not compelling. Please refer to the Response to Arguments section, below.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the phrase “step for” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “through holes are etched… using a V-groove process” in claim 2 (lines 2-3); as well as “through holes are etched… using a through silicon via process” (claim 2, lines 4-5).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: “process” is used for both in place of “step for”. If the limitations were rewritten as “a v-groove forming step for etching through holes” and “a through silicon via forming step for etching through holes”, they would carry the same weight and meaning
(B) The “means for” or “step for” is modified by functional language: “the through holes are etched”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In both of these instances, there is no structure claimed for performing the two alternatively recited steps. Is the etching performed by chemicals, or a laser or other means? Is there any structural element disclosed that can perform the recited process steps? The instant disclosure sheds no light upon the preferred mechanisms for performing the claimed steps.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nothing in the original disclosure (Specification and Figures) which recites, discloses, or even implies “an axis of the spiral coil is parallel to the surface of the wafer” (claim 1, lines 16-17). In fact, the word “axis” is never even mentioned in the original disclosure, nor is any type of axis shown in any manner in the figures. Moreover, the word “parallel” is never used in the original description, and one cannot possibly view the figures and declare with any confidence that the intention was for “an axis of the spiral coil is parallel to the surface of the wafer”. Applicant has broadly and vaguely asserted that the amendment finds support and is not new matter; however, they have not pointed to a single instance where this is shown to be true. Just as the figures cannot be interpreted to show scale unless explicitly noted as being to scale, the figures cannot be interpreted to show an axis or axes or parallel surfaces, when they do not provide a single referential direction or axis or the like. It is common practice to show an axis in the same manner used by the applicant in their arguments against the prior art, however the original disclosure shows nothing of the sort. Accordingly, the Applicant has made the original embodiments more specific than was clearly originally intended, and by doing so has introduced new matter.
Claims 2 and 3 are rejected by virtue of their dependency upon the unsupported new matter of claim 1. The claims have been examined as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “etching a plurality of through holes on a second surface of the wafer to the first surface of the wafer, and depositing a second metal layer on the second surface of the etched wafer and patterning the second metal layer to obtain a plurality of through hole metals and a second patterned metal layer on the second surface; and dicing the wafer to obtain a plurality of independent coils, wherein each coil comprises the first patterned metal layer, the through hole metals and the second patterned metal layer” (lines 4-10; emphasis added). There are a number of indefiniteness issues with these limitations in the claim. First, a reasonable interpretation of a “plurality of through holes” would be two (2) through holes. However, this reasonable interpretation does not work with the later limitation that the individually singulated coils each comprises “through hole metals” (plural). If a body having two through holes, each having one through hole metal, is diced, then each of the resulting “coils” would not be capable of having a plural number of holes. The claim has been examined as best understood, such that it appears to intend something along the lines of: “etching at least four  from  a second surface of the wafer to the first surface of the wafer, and depositing a second metal layer on the second surface of the etched wafer and within each of the formed through holes and patterning the second metal layer to obtain a plurality of through hole metals and a second patterned metal layer on the second surface; and dicing the wafer to obtain a plurality of independent coils, wherein each coil comprises a portion of the first patterned metal layer, a plurality of the through hole metals and a portion of the second patterned metal layer”.
Claim 1 is further rejected as indefinite, because the Applicant has amended the claim to now recite: “an axis of the spiral coil is parallel to the surface of the wafer” (lines 16-17; emphasis added). The claim previously discloses “a first surface” and “a second surface” and presumably the wafer would have more than two surfaces because it is not a 2-D object. However, whether or not the wafer is 2-D, one cannot possibly know which surface the purported coil axis would be parallel to, assuming ad arguendo that the limitation found support in the first place, which it does not. Please note that the Specification mentions the word “surface” thirty-seven times and never once indicates that the surfaces were intended to be parallel with anything.
Claims 2 and 3 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 2 is further rejected as being indefinite. The above discussed claim limitations: “through holes are etched… using a V-groove process” (claim 2; lines 2-3) and “through holes are etched… using a through silicon via process” (claim 2, lines 4-5) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed information about the machines or tools necessary to perform either “process” (actually “step for…”). There is nothing in the disclosure which defines chemicals or etchants used, nor is there any laser, drill, or other elements which would be deemed necessary. It is impossible to guess what elements were intended to be used, and would be improper to do so, in any event. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (EP 2 287 892 A2), in view of Jiang et al (US 2017/00115363 A1).
Regarding claim 1, as best understood, Ni discloses a method for manufacturing coils (fig. 1; pars. 0002-0005 and 0016-0017), comprising: depositing a first metal layer (104) on a first surface (figs. 4C-4D: top, as viewed; figs. 4E-4K: bottom, as viewed) of a wafer (108) and patterning the first metal layer to obtain a first patterned metal layer (104a, 104b) on the first surface (figs. 4C-4D; pars. 0017-0018 and 0030-0031); etching a plurality of through holes (122, 124, 126) on a second surface (figs. 4E-4K: top, as viewed) of the wafer to the first surface of the wafer (fig. 4F; par. 0033), and depositing a second metal layer (112) on the second surface and within each of the formed through holes (figs. 4G-4I) of the etched wafer and patterning the second metal layer to obtain a plurality of through hole metals (portions of 112a, 112b, 112c in openings 122, 124, 126) and a second patterned metal layer (portions of 112a, 112b, 112c on top surface of 108/110) on the second surface (figs. 2H-2I; par. 0035); and dicing the wafer to obtain a plurality of independent coils (“diced to separate each electronic device”), wherein each coil comprises the first patterned metal layer, the through hole metals and the second patterned metal layer, wherein the first patterned metal layer is coupled with the second patterned metal layer through the through hole metals (par. 0037), and wherein the first patterned metal layer, the through hole metals and the second patterned metal layer of each coil being coupled to form a spiral coil surrounding a base body, which comprises a diced portion of the wafer formed by the dicing the wafer (figs. 1-2 and 4K; pars. 0017-0018 and 0037). Ni, however, does not explicitly disclose the new matter limitation that an axis of the spiral coil is parallel to the surface of the wafer.
Jiang teaches that it is well known to perform a related method, including depositing a first metal layer (first conductive layer) on a first surface of a wafer (substrate) and patterning the first metal layer to obtain a first patterned metal layer on the first surface (fig. 5: steps 510 and 520); etching a plurality of through holes (through-holes) on a second surface of the wafer to the first surface of the wafer (fig. 5: step 560), and depositing a second metal layer (second conductive layer) (fig. 5: step 570) and patterning the second metal layer (fig. 5: step 580) to obtain at least one independent spiral coil; and an axis of the spiral coil is parallel to the surface of the wafer. (figs. 3a-4 and 6a-7; par. 0054).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ni to incorporate the preferred parallel orientation of the spiral coil of Jiang. Initially it is noted that the newly added language does not provide any new method steps for forming the purported parallel coil, and in fact the instant disclosure does not indicate that this was even a consideration, and certainly it does not demonstrate that any special steps were devised in order to form the coil in parallel with a surface of the wafer, nor is there any indication of surprising results from the known formation of the coil from Jiang using the old method of Ni. PHOSITA would have realized that such an obvious configuration would have predictably enabled the product to produce a desirable magnetic field which is parallel with one or more surfaces of the wafer. These obvious advantages were well known and allow the manufacturer to produce a useful product which can generate the magnetic field as desired without deleterious stray inductances.
Regarding claim 2, as best understood, Ni in view of Jiang teaches the method of claim 1 as detailed above, and Ni further discloses that the through holes are etched on the second surface of the wafer by using a V-groove process or the through holes are etched on the second surface of the wafer by using a through silicon via process (through silicon via process: figs. 4D-4I; pars. 0030 and 0033).
Regarding claim 3, as best understood, Ni in view of Jiang teaches the method of claim 1 as detailed above, and Ni further discloses that before the dicing the wafer, the method further comprises: attaching a die attach film (102: “adhesive layer”) to the first patterned metal layer or the second patterned metal9Docket No.: ACEP003US layer (fig. 4D; par. 0032).
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive with regards to the 112(f) interpretation and the 112(b) rejections
Regarding the 112(f) interpretation, the applicant has asserted that: “The Applicant respectfully disagrees because those skilled in the art are well aware of the structure and the chemicals (arid not laser etching is) involved in photolithography used to carry out the claimed element of "etching" in the context of wafer patterning”. Respectfully, this is not compelling. First, there is nothing at all in the claims which states that there is any photolithography performed, this is simply not present in the claims, and one must refer to the specification to find any information on the matter. Accordingly, based upon the Applicant’s own arguments, one must interpret the claim limitations as also requiring photolithography, which also require a mask, which is not claimed either. If the Applicant wishes to claim a photolithographic method then they should amend the claims to actually recite the argued limitations. On the other hand, pointing to limitations that are not recited in the claims simply serves to bolster interpretation under 112(f). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Simply put, a “V-groove process” is not inherently a “photolithographic” process, and has not been defined in the claims, thus forcing the reader to gather the necessary information from the Specification. The same is true for a “through silicon via process”, which is not an industry standard term. Perhaps most importantly, the Applicant’s duty in rebutting such interpretation is to show where in the claims the necessary steps and structures are recited, and the Applicant has not satisfied this requirement and therefore the arguments are not compelling.
With regards to the 112(b) rejections, respectfully, the Applicant is once again not compelling in their arguments. First, it is noted that the applicant has redefined an incredibly commonly used term to suit their arguments. The word “plurality” absolutely does not convey “a large number of through holes”. In fact, the Applicant cites the “Merriam-Webster” dictionary for their redefinition of “plurality” and completely ignores the first two definitions. The actual definitions from Merriam-Webster are: “1a: the state of being plural; b: the state of being numerous; c: a large number or quantity”. As such, though the term can include a large number of through holes, it also by definition can be interpreted as more than one. Two is more than one and thus satisfies the Examiner’s interpretation based upon the common and well-established definition. If the Applicant wishes to claim a number of through holes that is a “large number” then they are encouraged to do so; however, as the claim stands, plurality is reasonably interpreted to mean a plural quantity, including two, and the claim remains indefinite. Further, if the Applicant wishes to make an official stance that they are acting as their own lexicographer to eliminate the two more preferred and commonly used definitions of this exceedingly common word, they are welcome to do so. Please note, however, that “a large number” is broad and vague and does not find support in the original disclosure. There is no industry standard for what is or is not considered a “large number” as this is an entirely subjective term. The specification does not define the plurality as a large number either, as it never uses the words “large”, “quantity”, “many” or “great”. Even the word “number” only occurs twice in the specification, and never in relation to the quantity of holes. Further, the instant drawing figures do not show a “large number”, as it shows at most four through holes, which is not reasonably interpreted by any PHOSITA as a “large number”. 
The applicant continues their arguments by reprinting the claim language and heavily inserting new interpretations of the original disclosure, however, these elements are not claimed, and therefore the arguments are not compelling.
Applicant further asserts that the through holes have a “plurality of through hole metals” and therefore the diced elements do not require plural holes, but only plural through hole metals. This is a logical fallacy and is impossible. The claim never recites or even implies more than one metal in each through hole, there is deposition of one metal in the through holes, and therefore to have a plurality of through hole metals in the diced product, one must have a plurality of holes; which clearly supports the Examiner’s interpretation and the rejections. Again, the Applicant is encouraged to form their arguments based upon what is actually claimed, and not the inventive concepts from the specification. With respect to the Applicant’s assertion that they have amended the claim as suggested by the Examiner, this is not the case. The amendments have taken portions of what was suggested, and has not corrected the 112(b) indefiniteness issues.
Regarding the Applicant’s arguments directed to the previous prior art rejections, those assertions have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Additionally, the Applicant’s amended and argued subject matter does not find support anywhere in the original disclosure. There is not a single description in the specification of “an axis of the spiral coil is parallel to the surface of the wafer”; nor is there any indication in the figures that even implies that the original intention was for the “axis” of the coil to be “parallel” to anything at all. The word parallel is not present in the specification, and there is nothing in the figures which shows an intended axis (commonly shown as a dashed line) nor are there any reference axes (e.g. X-Y-Z) assigned to any surface, side or direction in the figures. The Examiner agrees that the apparent axis of Ni is not parallel to the top surface of the wafer, however this argued limitation is not being relied upon in Ni, and is obvious and is not supported in the original disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2007/0085648 A1) also discloses the newly added (unsupported) limitations of claim 1 (see figs. 2-7; pars. 0016 and 0044-0045). Similarly, Yun et al. (US 2017/0140862 A1) discloses those limitations and clearly defines the axes of reference, contrary to the original disclosure which provides no information with respect to the new limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729